DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 12- 24 filed October 14, 2020 are pending in the application and claims 1-11 canceled.
Drawings
The drawings filed October 14, 2020 are objected to because:  
The “camberings” and “curvatures” of claim 17 should be identified with element numbers and arrows/lead lines in the Figures.
The each “different wall thicknesses” of claim 18 should be identified with element numbers and arrows/lead lines to understand the discussed thicknesses in the Figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites, “…(i) runs in meandering shape in a vehicle longitudinal direction and/or in a vehicle vertical direction, or (ii) in a vehicle transverse direction and/or in the vehicle vertical direction.”  The use of the “and/or” statements twice and plus an “or” statement is not clear and precise to the reader and fails to particularly point and distinctly claim the subject matter.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, 17, 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US5725271, hereinafter “Patel”).
Regarding claim 12, Patel discloses a component (Figs. 7-8) for fastening an interior lining part (12; Figs. 5-6, Col. 2 lines 35-46) to a structural part (10; Figs. 5-6, Col. 2 lines 47-61) of a vehicle (Col. 2 lines 47-61), comprising: a support element (24; Figs. 7-8, Col. 3 lines 3-13), wherein the interior lining 
Regarding claim 13, Patel discloses the component (Figs. 7-8) and interior lining part (12; Figs. 5-6) according to claim 12, wherein the one plane runs parallel to a fastening direction in which the lining part is fastenable (Figs. 7-8) to the structural part, or the fastening direction runs in the one plane (Figs. 7-8).  
Regarding claim 14, Patel discloses (at Col. 1 lines 11-65) that the component (shown in Figs. 7-8) can be used for a structural member which forms a load bearing portion of the vehicle.  In other words, the deformation region can run in a meandering shape in a vehicle longitudinal direction and/or vehicle vertical direction, or in a vehicle transverse direction and/or in the vehicle vertical direction depending on the structural member that you choose in vehicle to mount the lining/trim to.
Regarding claim 17, Patel discloses at least two cambering and/or curvatures (Figs. 7-8).
Regarding claim 19, Patel discloses the component according to claim 12, wherein at least the deformation region is formed from a plastic (Col. 3 lines 29-31).
Regarding claim 20, the component according to claim 12, wherein the deformation region is formed symmetrically (at Figs. 7-8, the three center curvatures (24) are symmetrical).
Regarding claim 21, the component according to claim 12, wherein the deformation region is formed asymmetrically (at Figs. 7-8, the top and bottom end tines of the deformation region shows to be asymmetrical).
Regarding claim 22 and 24
Regarding claim 23, Patel discloses the fastening arrangement according to claim 22, wherein the support element is formed separately from the structural part and is fastened to the structural part (Patel at Figs. 7-8 disclose this and with fastener 30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Seufert (DE102005021165A).
Regarding claim 18, Patel discloses the component according to claim 12.  However Patel is silent to wherein the deformation region has at least two different wall thicknesses.
In claim 18, Seufert DE102005021165A teaches two different wall thickness between 12 and 14c at Figs. 1-2.
For claim 18, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Patel by designing the component to have at least two different wall thicknesses as taught by Seufert.  Doing so, allows for a supporting structure for adding a screw hole (Paragraph 6).
Allowable Subject Matter
Claims 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the deformation region has a through-opening along its circumferential direction, which runs about an imaginary axis running parallel to or in the plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sugimori et al. (US5660426) teaches an embodiment have a structure of absorbing impact energy using a non-metallic interior material with a meandering shape in a plane.
Matthiessen et al. (US9738322) teaches a fibrous composite structure for absorbing impact energy with a meandering shape.
 Vecchio et al. (US5531499) teaches a collapsible automotive trim panel boss.
Schroder (US7198319) teaches a door module for a vehicle door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612